Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2021.

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:

Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (20020167074).
	In paragraphs 52, 53, 55, 58, 59, 67, 77, 108, 112, and 115, Kim ‘074 discloses the following:
	Re claim 17: An integrated circuit package “packages stacked,” comprising: a first semiconductor device (bottom 20, figure 16); a first pre-molded lead frame (bottom “package,” figure 16), comprising: a die attach pad 16 bonded to the first semiconductor device; a frame 28 (at least consistent with any way applicant discloses the claimed scope of the language “frame”), formed of an encapsulation material 26, bordering an edge of the die attach pad; an upturned lead 14b embedded in the frame, and conductively coupled 24 to the first semiconductor device; and a downturned lead 14c embedded in the frame, and conductively coupled 24 to the first semiconductor device; 
	Re claim 18: The integrated circuit package re claim 17, wherein the downturned lead of the first lead frame conductively engages 50 a substrate 46 on which the integrated circuit package is mounted. 
	Re claim 20: The integrated circuit package re claim 17, wherein the die attach pad of the first pre-molded lead frame is exposed on a first side of the integrated circuit package, and the die attach pad of the third pre-molded lead frame is exposed on a 
	The following is further clarified: 
Re claim 17: a frame 28 (at least consistent with any way applicant discloses the claimed scope of the language “frame”).
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))
In particular, in the absence of a clear expression in the written description of an intent to apply a special meaning to the language “frame” such as a clearly set forth definition, the language is given its ordinary and customary plain meaning. See “frame,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/frame. Accessed 4/9/2021. See also MPEP §§ 608.01(o), 2163.03, 2173.03, and 2181(IV).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, and 8, and in the alternative, claims 17, 18, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (20020167074) and Khor (20150179553).
As previously cited, Kim discloses the following:

	Re claim 2: The integrated circuit package re claim 1, wherein the pre-molded lead frame is a first pre-molded lead frame, and the integrated circuit package further comprises: a second pre-molded lead frame (top “package,” figure 16) stacked “stacked” with the first pre-molded lead frame, the second pre-molded lead frame comprising: a die attach pad 16; a frame 28, formed of an encapsulation material 26, bordering an edge of the die attach pad of the second pre-molded lead frame; a lead 14 embedded in the frame of the second pre-molded lead frame, the lead comprising: a first end 15 exposed at an interior surface of the frame of the second pre-molded lead frame; a second end 14b/“portion” exposed at a first exterior surface “first surface” of the frame of the second pre-molded lead frame; wherein the first exterior surface of the frame of 
	Re claim 3: The integrated circuit package re claim 2, wherein the second end of the lead of the second pre-molded lead frame conductively engages 50 the second end of the second lead of the first pre-molded lead frame. 
	Re claim 4: The integrated circuit package re claim 2, further comprising a third pre-molded lead frame (third from bottom “package,” figure 16) stacked between the first pre-molded lead frame and the second pre-molded lead frame, the third pre-molded lead frame comprising: a die attach pad 16; a frame 28, formed of an encapsulation material 26, bordering an edge of the die attach pad; a first lead (one of 14) embedded in the frame of the third pre-molded lead frame, the first lead comprising: a first end 15 exposed at an interior surface of the frame of the third pre-molded lead frame; and a second end 14c/“portion” exposed at a first exterior surface “second surface” of the frame of the third pre-molded lead frame; a second lead (another of 14) embedded in the frame of the third pre-molded lead frame, the second lead comprising: a first end 15 exposed at an interior surface of the frame of the third pre-molded lead frame; and a second end 14b/“portion” exposed at a second exterior surface “first surface” of the frame of the third pre-molded lead frame; wherein the second exterior surface of the frame of the third pre-molded lead frame is opposite the first exterior surface of the frame of the third pre-molded lead frame. 
	Re claim 5: The integrated circuit package re claim 4, wherein: the second end of the lead of the second pre-molded lead frame conductively engages 50 the second end of the second lead of the third pre-molded lead frame; and the second end of the second 
	Re claim 6: The integrated circuit package re claim 2, further comprising: a second semiconductor device 20 bonded to the die attach pad of the second pre-molded lead frame; and a third bond wire 24 connectively coupling the second semiconductor device to the first end of the lead of the second pre-molded lead frame. 
	Re claim 8: The integrated circuit package re claim 2, wherein the die attach pad of the first pre-molded lead frame is exposed on a first side of the integrated circuit package, and the die attach pad of the second pre-molded lead frame is exposed on a second side of the integrated circuit package, wherein the first side of the integrated circuit package is opposite the second side of the integrated circuit package. 
	However, Kim does not appear to explicitly disclose the following: 
	Re claims 1, 2, and 4: the first end exposed at the interior surface of the frame. 
	Nonetheless, in paragraphs 5, 8, 16, 19, 20, and 46, Khor discloses the following:
	Re claims 5: a first end “portion(s)” exposed “exposed” at an interior surface of the frame 510a. 
	In addition to the foregoing applied disclosure of Kim, Khor also discloses the following:
	Re claim 17: a frame. 
	Moreover, it would have been obvious to combine the disclosures of Kim and Khor as follows:
	Re claims 1, 2, and 4: the first end of Kim exposed at the interior surface of the frame. 
	Re claim 17: a frame.
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, or the combination of Kim and Khor, as applied to claim 17, and further in combination with Kim (20070194463).
	As previously cited, Kim ‘074 discloses the following:
	Re claim 19: The integrated circuit package re claim 17, further comprising molding compound that encases the frame of the first pre-molded lead frame, the frame of the second pre-molded lead frame, and the frame of the third pre-molded lead frame. 	However, Kim ‘074 or the combination of Kim ‘074 and Khor does not appear to explicitly disclose the following: 
Re claim 19: molding compound that encases the frame of the first pre-molded lead frame, the frame of the second pre-molded lead frame, and the frame of the third pre-molded lead frame. 
Nonetheless, in paragraphs 22, 54, and 86, Kim ‘463 discloses the following:
Re claim 19: molding compound 2218 that encases the first pre-molded 524 package 2206, the frame of the second pre-molded package 2220, and the frame of the third pre-molded lead package 2214. 
Moreover, it would have been obvious to combine the disclosures of Kim and Kim as follows:
Re claim 19: molding compound that encases the frame of the first pre-molded lead frame of Kim ‘074, the frame of the second pre-molded lead frame of Kim ‘074, and the frame of the third pre-molded lead frame of Kim ‘074. 
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Khor as applied to claim 2, and further in combination with Kim (20070194463).
	As previously cited, Kim ‘074 discloses the following:
	Re claim 7: The integrated circuit package re claim 2, further comprising molding compound that encases the frame of the first pre-molded lead frame and the frame of the second pre-molded lead frame. 
	However, the combination of Kim and Khor does not appear to explicitly disclose the following: 
	Re claim 7: molding compound that encases the frame of the first pre-molded lead frame and the frame of the second pre-molded lead frame. 
	Nonetheless, Kim ‘463 discloses this limitation and is applied in combination with Kim ‘074 and Khor for the same reason it is applied to claim 19.
	
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
April 9, 2021